EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Bujold on 4/1/2021.

The application has been amended as follows: 
Amended Claim 15, as follows:
15. (Currently Amended) A joint for a vehicle comprising: 
an outer sleeve (5);
a joint socket (7) for holding an inner joint component (8,40) fitted so that the inner joint component is movable;
an inner sleeve (8) being arranged at least partially between the joint socket (7) and the outer sleeve (5) such that the inner sleeve (8) has two rim cylinders (24, 25) an axial distance apart from one another on an outer circumference of the inner sleeve (8) which project radially outward and the two rim cylinders (24, 25) delimit an all-round recess (23) on the outer circumference of the inner sleeve (8); and
a press-fitting device (32), being formed integrally with the inner sleeve (6) in an area of at least one rim cylinder (24) of the inner sleeve (8), extending radially outward beyond the outer diameter of the at least one rim cylinder (24).
Amended Claim 16, as follows:
an outer circumference of the at least one rim cylinder (24) of the inner sleeve (8), 
Amended Claim 18, as follows:
18.    (Currently Amended) The joint according to claim 15, wherein the press-fitting device (32) is in a form of a lip of the at least one rim cylinder (24) 
Amended Claim 19, as follows:
19.    (Currently Amended) The joint according to claim 15, wherein in an assembled condition of the joint (1, 39) and before the joint is fitted into a chassis component (35), the press-fitting device (32) creates a gap (33) between the outer sleeve (5) and the at least one rim cylinder (24) 
Amended Claim 20, as follows:
20.    (Currently Amended) The joint according to claim 15, wherein the press-fitting device (32) comprises a barbed-hook and/or holds the inner sleeve (6) inside the outer sleeve (5) before the joint (1, 39) is fitted into a chassis component (35).
Amended Claim 23, as follows:
23.    (Currently Amended) The joint according to claim 15, further comprising a structure for a chassis component (35) for fitting into a chassis of a motor vehicle, as either a ball-and-socket joint or a ball joint with either a bail stud or a ball socket as the inner joint component (8, 40) and a ball socket as the joint socket (9).
Amended Claim 24, as follows:
the joint having an outer sleeve (5), a joint socket (7) for holding an inner joint component (8, 40) fitted so that the inner joint component is movable, ly spaced apart from one another on an outer circumference of the inner sleeve (8) which project radially outward and the two rim cylinders (24, 25) delimit an all-round recess (23) on the outer circumference of the inner sleeve (6), and a press-fitting device (32) is formed integrally with the inner sleeve (8), in an area of at least one rim cylinder (24) 
fitting the inner sleeve (8) into the outer sleeve (5); 
arranging the joint socket (7) in the inner sleeve (8); 
fitting the inner joint component (8,40) to move within the joint socket (7); and
arranging the press-fitting device (32) inside the outer sleeve (5) as an integral part of the inner sleeve (6) and pressing the press-fitting device into the outer sleeve (5) in order to expand the outer sleeve (5) radially, at least in part.
Amended Claim 26, as follows:
26.    (Currently Amended) The method according to claim 24, further comprising arranging either a locking ring (11) or a cover-plate (41) inside the outer sleeve so that, by way of either the locking ring (11) or the cover-plate (41), the outer sleeve (5) is expanded radially, at least In part.
Amended Claim 28, as follows:
28.    (Currently Amended) The method according to claim 27, further comprising after the inner sleeve (6) and the locking ring (11) or the cover-plate (41) are pressed In, pressing the outer sleeve (5) into a bearing eye (34) of a chassis component (35), whereby the two rim cylinders (24, 25) of the /or are pressed against an inside of the outer sleeve (5),
Amended Claim 29, as follows:
29.    (Currently Amended) A joint for a vehicle, the joint comprising;
an outer sleeve,
a joint socket (7) which holds an inner joint component (8, 40) such that the inner joint component is movable,
an inner sleeve (6) being arranged at least partially between the joint socket (7) and the outer sleeve (5),
the inner sleeve (6) having first and second rim cylinders (24, 25) located on an outer circumference of the inner sleeve (6) which project radially outward and are axially spaced from one another, and the first and the second rim cylinders (24, 25) delimit an all-round recess (23) on the outer circumference of the inner sleeve (6), and 
a press-fitting device (32), formed integrally with the inner sleeve (6) in an area of the first rim cylinder (24) of the inner sleeve (8), extends radially outward beyond an outer diameter of the first rim cylinder (24).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 15, the closest prior art is considered to be US 2009/0060633 to Broker et al. (“Broker”) which discloses a joint for a vehicle comprising: 
an outer sleeve (9);
a joint socket (7) for holding an inner joint component (2) fitted so that the inner joint component is movable; and

However, the prior art is lacking a teaching, suggestion, or motivation to modify Broker so as to further include:
a press-fitting device, being formed integrally with the inner sleeve (11,12) in an area of at least one rim cylinder (16) of the inner sleeve, extending radially outward beyond the outer diameter of the at least one rim cylinder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        4/1/2021